The plaintiff's third prayer for an instruction to the jury raises the question whether in a suit under the Jones Act negligence is essential to recovery, the instruction *Page 516 
having omitted all reference to negligence and rendered the defendant liable as an insurer of a safe place for the plaintiff to work. It differed in this respect from other instructions given, but it was given as a complete guide to a verdict, and was, under Maryland practice, to have been taken as such. HiltonQuarries v. Hall, 161 Md. 518, 530, 158 A. 19. The majority opinion views it as complete and correct for the case.
My construction of the Jones Act differs. It was, indeed, conceded by counsel for the plaintiff in oral argument that negligence was an essential. If there was a mistake in omitting it as an element in the instruction, it had better be corrected now than after the delay of a further appeal.